DETAILED ACTION
This action is responsive to the request for continued examination filed 3/14/2022.
Claims 41-58 are pending. Claims 41, 42, 46-48, 52-54 and 58 are currently amended.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 41, 42, 45-48, 51-54, 57, and 58  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Curtis, et al., U.S. PGPUB No. 2003/0133041 (“Curtis”), in view of Neil, U.S. PGPUB No. 2007/028853 (“Neil”).

receiving, by the computer, a single completely-structuralized file that includes a structuralized first portion and a structuralized second portion (Neil at [0068] describes that a computer receives an uploaded multi-language definition file. [0067] describes that this file is created and stored by a developer, and is an XML markup language file representing text in multiple languages, as is also shown at Fig. 10);
outputting, to the first video output port, a representation of the structuralized first portion of the single completely-structuralized file; and outputting, to the second video output port, a representation of the structuralized second portion of the single completely-structuralized file (Curtis teaches at [0026] that menu text stored in memory in multiple languages can be output to multiple monitors, where each output menu text is in a different language. Neil teaches at [0074]-[0075] that the computer storing the multi-language file receives an indication of a chosen language for an interface. The computer extracts the portion of the multi-language definition file corresponding to the selected language, and transmits a message containing the text to the device), wherein
the outputting to the first and second video output ports is performed synchronously, the document is contained within the single completely-structuralized file, and the structuralized first portion of the single completely-structuralized file is within a first language and the structuralized second portion of the single completely-structuralized file is within a second language (Curtis teaches at [0026] that the switch device can output the selected language portions of stored menu strings to multiple monitors at the same time. Neil teaches at [0067] and Fig. 10 that a single XML file stores the application text in each of multiple languages. As shown in Fig. 10, the document is fully structuralized using XML tags, and contains the text in the multiple languages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Curtis with Neil. Neil teaches at [0004] that convenient support of multiple languages for device interfaces is desirable. One of skill in the art would seek to combine elements of Neil with Curtis, to improve Curtis by making multilingual support more convenient. Using simple to author multilingual interface files that can be uploaded to devices rather than relying on hard-coded multilingual text as is taught by Curtis improves convenience by making it easier to create and deploy multilingual interfaces. 
Claim 47 recites a system which carries out the method of Claim 41, and is similarly rejected.  Claim 53 recites a computer program product storing code which is executed to carry out the method of Claim 41, and is likewise rejected.
With regard to Claim 42, Neil teaches that the single completely-structuralized file is an XML file. [0067] and Fig. 10 show that the multi-language definition file is an XML file. It would 
Claim 48 recites a system which carries out the method of Claim 42, and is similarly rejected.  Claim 54 recites a computer program product storing code which is executed to carry out the method of Claim 42, and is likewise rejected.
With regard to Claim 45, Curtis teaches that a request to output the document to both of the first and second video ports is received; and each one of the first and second video output ports is detected in response to the request. [0024]-[0026] describes that the matrix switch is operable to route a video signal to one or more monitors; the switch therefore detects output for one or more signals on each of the two or more screens. After a user enters a command for a display of menu documents in a certain language on a certain display, the previously detected output ports are used to send the menus as requested. 
Claim 51 recites a system which carries out the method of Claim 45, and is similarly rejected.  Claim 57 recites a computer program product storing code which is executed to carry out the method of Claim 45, and is likewise rejected.
With regard to Claim 46, Curtis, in view of Neil teaches that the language of the portion of the single completely-structuralized file associated with the video output port is recorded during communication with each of the first and second video output ports.  Curtis teaches at [0035]-[0036] that a user may input through a keyboard a particular language that is to be associated with an output port. This selection is then stored in a table, which is thereafter consulted in order to determine which portion of a document to output corresponding to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Curtis with Neil. Neil teaches at [0004] that convenient support of multiple languages for device interfaces is desirable. Therefore, one of skill in the art would seek to combine elements of Neil with Curtis, to improve Curtis by making multilingual support more convenient. Using simple to author multilingual interface files that can be uploaded to devices rather than relying on hard-coded multilingual text as is taught by Curtis allows for much easier creation and editing of multilingual interfaces.
Claim 52 recites a system which carries out the method of Claim 46, and is similarly rejected.  Claim 58 recites a computer program product storing code which is executed to carry out the method of Claim 46, and is likewise rejected.
Claims 43, 44, 49, 50, 55, and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Curtis, in view of Neil, and in view of Hanlon, et al., U.S. PGPUB No. 2005/0022113 (“Hanlon”).
With regard to Claim 43, Hanlon teaches that output from each of the first and second video output ports includes animation operations that are synchronized with one another. Hanlon teaches a system and method for simultaneous document display; [0046] describes that the system allows for users to have synchronized simultaneous views of a document in different languages, such as during an educational presentation.  [0033] describes that 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine Curtis and Neil with Hanlon.  The background of Hanlon identifies that coordinating the viewing of a document among various persons is beneficial in settings such as a lecture or presentation. Therefore, one of skill in the art would seek to combine Hanlon with Curtis and Neil, as the synchronized multilingual presentations described in Hanlon provide a wider potential market for systems incorporating simultaneous multilingual displays such as are taught or suggested by Curtis and Neil.
Claim 49 recites a system which carries out the method of Claim 43, and is similarly rejected.  Claim 55 recites a computer program product storing code which is executed to carry out the method of Claim 43, and is likewise rejected.
With regard to Claim 44, Hanlon teaches that output from each of the first and second video output ports includes a plurality of separately displayed pages; a change from a first page to a second page output from the first video output port is synchronized with a change from a first page to a second page output from the second video output port.  [0046] describes that a primary device indicates moving to a next segment of a displayed document; the indication causes multiple other displayed versions of the document to be advanced synchronously in response. [0047] describes that the data of synchronized displays can be sent directly through a wire or other cable to the connected devices.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine Curtis and Neil with Hanlon.  The background of Hanlon identifies that coordinating 
Claim 50 recites a system which carries out the method of Claim 44, and is similarly rejected.  Claim 56 recites a computer program product storing code which is executed to carry out the method of Claim 44, and is likewise rejected.

Response to Arguments
Applicant’s arguments have been considered but are moot, as the arguments apply to Ornstein and its combination with Curtis, and Ornstein is not being relied upon for teaching or suggesting any elements of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

3/23/2022